DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 1 recites “the level”; claim 13, line 1 recites “the steps”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 14-19 are objected to as being dependent on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Trzeciak (US 6,427,678).
With respect to the limitations of claim 1, Trzeciak teaches a system (Figs 1-3, warming apparatus 20, Col 2) adapted to connect to handheld devices (Fig 1, handle 32, Col 2) for warming; the system comprising: an outer layer (first sheet 46, col 3); a heating layer comprising a heating device (heat pack 50, Cols 2, 3); an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials) against the heating layer, the heating layer being between and against the outer layer and insulation layer (Figs 1, 4, pouch 70, Col 3); and (d) a fastener arrangement (attachment means 60, fastener 62, Col 3) to removably fasten the system to a handheld device.
With respect to the limitations of claims 2, 3, 4, 5, 7 and 12, Trzeciak teaches the outer layer is one of water proof or water resistant (Col 5, Lines 20-27, plastic, vinyl, 
With respect to the limitations of claim 13, Trzeciak teaches a method of warming an appendage, comprising the steps of: positioning a warming wrap (Figs 1-3, warming apparatus 20, Col 2) around a handheld device (Fig 1, handle 32, Col 2), the warming wrap having at least an outer layer (first sheet 46, col 3), a heating layer (outer surface of heat pack 50, Cols 2, 3), an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials), a heating device (chemical contents of heat pack 50 provide heat when exposed to oxygen, Col 4, Lines 6-18) to provide heat from the heating layer, and a fastener arrangement (attachment means 60, fastener 62, Col 3); fastening the warming wrap using the fastener arrangement to the handheld device (see figures 1, 4); and placing the 
With respect to the limitations of claim 15, 16 and 18, Trzeciak teaches the step of using the fastener arrangement includes using a snap-on device (Col 3, Lines 20-30, a snap fit member); the step of using the fastener arrangement includes using an edge wrap (Figs 1, 4, Velcro attachment covers an edge of the warming apparatus 20); further comprising a step of inserting the heating device into a heating device chamber within the heating layer (see figures 1, 2, 4, 5).
With respect to the limitations of claims 20 and 21, Trzeciak teaches a handheld device including a warming wrap (Figs 1-3, warming apparatus 20, Col 2), the warming wrap comprising: an outer layer (first sheet 46, col 3); a heating layer comprising a heating device (heat pack 50, Cols 2, 3); an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials) against the heating layer, the heating layer being between and against the outer layer and insulation layer (Figs 1, 4, pouch 70, Col 3); and a fastener arrangement (attachment means 60, fastener 62, Col 3) to fasten the warming wrap to the handheld device; the fastener arrangement is removable (Col 3, Lines 21-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) as applied 1, further in view of Yates (US 5,928,275).
With respect to the limitations of claim 6, Trzeciak discloses further comprising an opening (pouch 70) and a heating device chamber the opening provides access to insert and remove a heating device (heat pack 50).  Trzeciak discloses the claimed invention except for further comprising an opening in the outer layer.  However, Yates discloses further comprising an opening (Figs 1, 2, opening 15, Col 2) in the outer layer (flaps 26, layer 12, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak having and opening and outer layer with the further comprising an opening in the outer layer of Yates for the purpose of providing a known opening configuration that allows the opening to be protected by a flap, thereby ensuring that the contents inserted into the opening do not easily fall out.  

Claim 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) as applied 1, further in view of Walsh (US 2019/0168946).
With respect to the limitations of claims 8, 9, 10 and 11, Trzeciak discloses the claimed invention except for further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the system; the display provides information including one or more of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Walsh discloses further comprising a computer brain (Fig 4, processor 432, 0040) to control the level of heat (0043) produced by the heating layer (Figs 2A, 2B, heating element 222a, 0028); further comprising a switch (0041, 0047, turning the sleeve or light on/off requires a switch connected to processor 432) connected to the computer brain; further comprising a display (Fig 4, display 444, 0052) to provide information regarding the system; the display provides information including one or more of: heat level (0052, temperature measured by a temperature level), external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak having a heating element silent to computer brain, switch and display with the further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the 

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) as applied 1, further in view of Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467).
With respect to the limitations of claim 14, Trzeciak teaches the step of positioning a warming wrap around a handheld device (see figures 1 and 4).  Trzeciak discloses the claimed invention except for explicitly showing positioning the warming wrap around a ski pole.  However, Farrington discloses positioning the warming wrap around a ski pole (0004, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle with the positioning the warming wrap around a ski pole of Farrington for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (0004), thereby improving the overall comfort of the user.  
Additionally, Hadzizukic also discloses positioning the warming wrap around a ski pole (Col 2, Lines 6-8, ski poles) is known in the art.  It would have been obvious for one 

Claims 9, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) as applied to claims 1, 8 and 13, further in view of Mak (WO 2014/107840).  An English machine translation of Mak (WO 2014/107840) is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 9, 17 and 19, Trzeciak discloses the claimed invention except for explicitly showing further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Mak discloses the warming device (Figs 1-4, heat generating band 10, Pg 7) further comprising a switch (Fig 6, on/off switch 52, Pg 9) connected to the computer brain (controller 50, Pg 9); further comprising a step of activating the heating layer using a switch (52) to control a temperature of the heating layer (Fig 4, heater 40, 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak having a heating element silent to computer brain, switch and display with the further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information of Mak for the purpose of providing a known computer brain, switch and display configuration that works in conjunction with the heating element to control, switch on/off and display temperature information related to the heating element of the warming device (Pg 3, Par 3, Pg 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/18/2022